McCLELLAN, J.
— Tbe affidavit described tbe alleged offender as “Urse Brown, alias — Brown, whose given name is to affiant unknown.” Tbe demurrer takes tbe points that tbe affidavit is uncertain in description of tbe person charged, and that it is inconsistent and repugnant. We think tbe points taken were in substance decided adversely to demurrant in Wells v. State, 88 Ala. 239, 7 South. 272. As we interpret tbe description *16of the party charged, it is that his name was either Urse Brown or — Brown, whose given name was not known to affiant. The averment that the given name of the alias (Brown) was unknown to affiant clearly meant no more than it said. It referred only to the given name of the alias. No uncertainty or vagueness was created by the incorporation of that averment of want of knowledge of such given name. If the averment had been that the name of the party charged was unknown, and the description of the alleged offender had remained as it is, “Urse Brown,” then the idea intended to be spoken by the demurrer would have been present; but, that not being the case, we are not called upon to decide the question of inconsistency, repugnancy, etc. The demurrer was properly overruled.
The plea in abatement denied that defendant was known or called “Urse Brown,” and stated that his true name was Miles Hicks, but that he was called by the name of “Us Brown.” The demurrer took the point that the affidavit averred that he had an alias, the surname of which ivas Brown, the given name with AvhJch the affiant did not know. This ground of the demurrer was, in our opinion, well taken. The plea did not negative the description of the name under the averment of an alias, the given name of which was alleged to have been unknown. The plea, hence, did not meet the latter descriptive averment in the affidavit. It would have been entirely consistent with that (latter) averment for the proof to have shown that defendant was called and known by the name of “Us Brown.”
There is no error in the record, and the judgment is affirmed.
Affirmed.
Tyson, and Simpson and Denson, JJ., concur.